Case 2:19-cv-01922-SB Document8 Filed 12/02/19 Page 1 of 7

Katie D. Buxman, OSB #061452
E-mail: kb@mlrlegalteam.com
MALONEY LAUERSDORF REINER, PC
1111 E. Burnside Street, Ste. 300
Portland, OR 97214

Telephone: (503) 245-1518

Facsimile: (503) 245-1417

Attorneys for Defendants Harold David
Story, Inc, Matthew Ryan McCraw and
Matthew Ray Bramblett

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

PENDLETON DIVISION

WAYNE E. TOUVE and NORMA
TOUVE, husband and wife, Case No.: 2:19-cv-01922-SU

Plaintiffs,
DEFENDANTS’ ANSWER AND
V. AFFIRMATIVE DEFENSES

HAROLD DAVID STORY, INC., a
Georgian Corporation, dba Cedar JURY TRIAL DEMANDED
Creek; MATTHEW RYAN MCCRAW, an
individual; and, MATTHEW RAY
BRAMBLETT, an individual,

Defendants.

 

 

COMES NOW Defendants Harold David Story, Inc., doing business as
Cedar Creek, Matthew Ryan McCraw, and Matthew Ray Bramblett, by and
through their attorneys of record, Katie D. Buxman and CJ Martin of Maloney
Lauersdorf Reiner, P.C., and hereby admit, deny, and allege the following in

response to Plaintiffs’ complaint.

//
DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

Page ]

F
a e. MALONEY | LAUERSDORF | REINER rc
ATEORNEYE AT PAW

1111 E. Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
Case 2:19-cv-01922-SB Document 8 Filed 12/02/19 Page 2 of 7

1.
Defendants lack sufficient information to admit or deny Plaintiffs’
paragraph 1, but admit it upon information and belief.
2.
Defendants admit Plaintiffs’ paragraphs 2, and 3.
3.
Defendant denies Plaintiff's paragraph 4.
4.

In response to Plaintiffs’ paragraph 5, defendants admit that events
relevant to the Complaint occurred in Union County, Oregon, but deny the
remaining allegations of Plaintiff's paragraph 5.

5.
Defendants admit Plaintiffs’ paragraphs 6, 7, 8, 9, and 10.
6.

In response to Plaintiffs’ paragraph 11, Defendants admit that Matthew
Ryan McCraw was operating the vehicle in the course and scope of his
employment with Defendant Harold David Story, Inc. Defendants admit
Matthew Ray Bramblett was in the course and scope of his employment, but
deny he was operating the vehicle at the relevant times. Unless specifically
admitted herein, Defendants deny the remaining allegations of Plaintiffs’
paragraph 11.

7.

In response to Plaintiffs’ paragraph 12, Defendants admit that at all
material times Defendant Harold David Story, Inc., was acting by and through
its employees and is responsible for the acts of those employees pursuant to

respondeat superior. Defendants deny that there was negligent entrustment,
DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
Page 2

F
n<) MALONEY | LAUERSDORE | REINER »
ATTOBNFYG at taw

1111 E. Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
Case 2:19-cv-01922-SB Document8 Filed 12/02/19 Page 3 of 7

negligent hiring, or other similar theories, and deny the remaining allegations
of Plaintiffs paragraph 12.
8.

Plaintiffs’ paragraph 13 makes no allegations of fact, and therefore does
not require a response. To the extent a response is required, Defendants deny
Plaintiffs paragraph 13.

9.

Defendants admit Plaintiffs’ paragraph 14.

10.

In response to Plaintiffs’ paragraph 15, Defendants admit that Matthew
Ryan McCraw was driving a semi-truck eastbound on I-84 on or about October
20, 2017 and that the vehicle defendant McCraw was driving came into contact
with Plaintiff Wayne E. Touve’s vehicle. Defendants deny the remaining
allegations of Plaintiffs’ paragraph 15.

11.

Defendants deny Plaintiffs’ paragraphs 16, 17, 18, 19, 20, 21, 22, 23,
and 24.

12.

In response to Plaintiffs’ paragraph 25, Defendants admit and deny as
admitted and denied in paragraphs 1 through 10 above.

13.
Defendants deny Plaintiffs’ paragraph 26.
14.

In response to Plaintiffs’ paragraph 27, Defendants admit that the tractor

trailer driven by Matthew Ryan McCraw was driven with the permission and at

the direction of Defendant Harold David Story, Inc. Defendants deny the

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
Page 3

F,

a MALONEY | LAUERSDORF | REINER x
1111 E. Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
Case 2:19-cv-01922-SB Document8 Filed 12/02/19 Page 4 of 7

remaining allegations of Plaintiffs’ paragraph 27.
15.

In response to Plaintiffs’ paragraph 28, Defendants admit that the tractor
trailer driven by Defendant Matthew Ryan McCraw was driven in the course
and scope of his employment with Defendant Harold David Story, Inc.
Defendants deny the remaining allegations of Plaintiffs’ paragraph 28.

16.

In response to Plaintiffs’ paragraph 29, Defendants admit that Defendant
Harold David Story, Inc. was the owner of the vehicle at issue marked with US
DOT Number 1060323 displayed on the tractor involved in Plaintiffs’
Complaints. Defendants deny the remaining allegations of Plaintiffs’
paragraph 29.

17.
Defendants deny Plaintiffs’ paragraphs 30, 31, 32, 33, 34, 35, 36, 37, 38,
39, 40.
18.
Defendants deny Plaintiffs’ paragraphs 41, 42, 43, 44, 45, and 46.
19,
In response to Plaintiffs’ paragraph 47, Defendants agree to a trial by
jury.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
(Contributory Negligence)
20.
Plaintiffs’ injuries were caused or contributed to by the negligence of

Plaintiff Wayne E. Touve. Plaintiff Wayne Touve was negligent in one or more

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
Page 4

J

g* MALONEY | LAUERSDORF | REINER x.
1111 E. Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
Case 2:19-cv-01922-SB Document8 Filed 12/02/19 Page 5 of 7

of the following ways:
(a) Failure to use the warning lights on his vehicle to warn approaching

vehicles that he was traveling at an unusually slow speed;

(b) Traveling at an unusually and unexpectedly slow speed on the highway;

and
(c) In other ways as may be revealed by discovery.

21.

Plaintiff Wayne Touve’s fault should be compared with Defendants’ fault,

if any, pursuant to ORS 31.600 and Plaintiffs’ damages, if any, should be

reduced based on his share of fault.
SECOND AFFIRMATIVE DEFENSE
(Failure to Mitigate)
21.
Plaintiff Wayne Touve failed to mitigate his damages through appropriate

treatment and care.
THIRD AFFIRMATIVE DEFENSE

(Lack of Proper Service)
22,

Plaintiff failed to properly serve an accurate summons on Defendant

Harold David Story, Inc., and therefore the court does not have personal

jurisdiction over Defendant Harold David Story, Inc.
FOURTH AFFIRMATIVE DEFENSE

(Statute of Limitations)

23.

Plaintiffs failed to serve a proper summons on Defendant Harold David

Story, Inc., within the time authorized by statute, and therefore has failed to
DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
Page 5

y
gs MALONEY ) LAVERSDORF | REINER +

ATTORNEYS AT Caw

1111 E. Burnside Street, Ste. 300
Portiand, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
Case 2:19-cv-01922-SB Document 8 Filed 12/02/19 Page 6 of 7

commence the action within the time allowed by statute.

FIFTH AFFIRMATIVE DEFENSE
(Offset)
24.

Defendants are entitled to an offset from any damages awarded to
Plaintiffs for payments made to or on behalf of Plaintiff by a third party, such
as a worker’s compensation insurer, or by Defendant.

25.

Defendants reserve the right to amend this Answer to add appropriate
affirmative defenses based on discovery.

WHEREFORE, Defendants pray for relief as follows:

1. That Plaintiffs take nothing and that their claims be dismissed with

prejudice;

2. That Defendants recover their costs and disbursements incurred

herein; and

3. Any further relief the Court deems just and equitable.

DATED this 24 day of December, 2019.

MALONEY LAUERSDORF REINER, PC

/s/ Katie D. Buxman

 

Katie D. Buxman, OSBA #061452
Email: kb@mlrlegalteam.com
CJ Martin, OSBA #106141
Email: cjm@mlrlegalteam.com

Of Attorneys for Defendants

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
Page 6

F

g* MALONEY | LAUERSDORF | REINER xc
1111 E. Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01922-SB Document8 Filed 12/02/19 Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that I served the foregoing DEFENDANTS’ AN SWER AND

AFFIRMATIVE DEFENSES on:

Peter J. Hess

Hess Law Office

415 N. 274 Ave.,

Walla Walla, WA 99362

peter@hesslawoffice.com / ryan@hesslawoffice.com

Of Attorneys for Plaintiff

by the following indicated method or methods:

X__by mailing a copy thereof, placed in a sealed envelope addressed as listed
above and deposited in the United States mail at Portland, Oregon, and
that postage thereon was fully prepaid.

X__by electronic service through the court’s eFiling system. Service was
accomplished at the party’s email address as recorded on the date of

service in the eFiling system.

by facsimile transmission to the fax number shown above.

by email transmission to the email address shown above.

by hand delivering a copy thereof, to the address listed above.

DATED this 224 day of December, 2019.
MALONEY LAUERSDORF REINER, PC

PAGE 1 — CERTIFICATE OF SERVICE

/s/ Katie D. Buxman

 

Katie D. Buxman, OSBA #061452
CJ Martin, OSBA #106141
Of Attorneys for Defendants

F,
a. MALONEY | LAUERSDORE | REINER ec

ATYORENING AT LAW

1111 E, Burnside Street, Ste. 300
Portland, Oregon 97214
Telephone: 503.245.1518
Facsimile: 503.245.1417

 
